UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 24, 2010 FIRST CALIFORNIA FINANCIAL GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 000-52498 38-3737811 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 3027 Townsgate Road, Suite 300 Westlake Village, CA 91361 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (805) 322-9655 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On March 24, 2010, First California Financial Group, Inc. (the "Company") consummated the previously announced underwritten public offering of common stock at a purchase price of $2.50 per share. The Company sold 16,560,000 shares of its common stock, which includes the exercise by the underwriter of its over-allotment option, forgross proceeds to the Company of $41.4 million. A copy of the press release announcing the consummation of the public offering is attached hereto as Exhibit 99.1. Item 9.01.Financial Statements and Exhibits. (d)Exhibits 99.1Press Release, dated March 24, 2010, announcing the consummation of the public offering of common stock. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: March 24, 2010 FIRST CALIFORNIA FINANCIAL GROUP, INC. By: /s/ Romolo Santarosa Name: Romolo Santarosa Title: Executive Vice President, Chief Financial Officer
